          Case 1:17-cr-00290-GHW Document 602 Filed 05/05/20 Page 1 of 2

                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #: _________________
 -------------------------------------------------------------X   DATE FILED: 5/5/2020
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -against-                       :
                                                              :
 MIGUEL GUZMAN,                                               :         1:17-cr-290-GHW
                                                              :
                                  Defendant.                  :              ORDER
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         On May 3, 2020, the defendant filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Dkt. No. 599. The Court denied that motion without prejudice by order dated May

4, 2020 because the defendant had failed to satisfy the statutory preconditions to his motion. Dkt.

No. 601. On May 5, 2020, the defendant filed a letter asserting that the Bureau of Prisons had

declined to bring a motion for compassionate release on behalf of Mr. Guzman, and that,

accordingly, the statutory preconditions to the motion had been satisfied. Dkt. No. 600.


         While the defendant’s supplemental letter is dated May 4, 2020, it was not filed on the

docket in this case until 12:52 a.m. on May 5, 2020. As a result, the Court was not provided the

information prior to the time that it signed the order denying the motion, and designated it for entry

on the docket. Because the defendant’s letter was filed directly on the docket by counsel, and the

Court’s order was not entered onto the docket until the business day after it was completed, the

defendant’s letter has an earlier docket number than the Court’s order.


         Given that the exhaustion requirement has, according to the defendant, now been satisfied,

the Court restores the defendant’s motion. The Court would have appreciated it if the defendant

had his letter to the Court earlier in the day; it would have resulted in a more efficient process.
         Case 1:17-cr-00290-GHW Document 602 Filed 05/05/20 Page 2 of 2



        The United States is directed to file any response to the defendant’s motion no later than

May 12, 2020. If the United States does not wish to be heard with respect to the motion, the Court

requests that it submit a letter to that effect as promptly as practicable, but in any event no later than

May 12, 2020. If the United States submits a response to the defendant’s motion, any reply will be

due no later than May 14, 2020.


        SO ORDERED.

Dated: May 5, 2020

                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
